MEYERS, Judge,
dissenting.
On appeal from his conviction for DWI, appellant assigned no other ground for his contention that the arrest was illegal than the one he urged at trial, which was that “it appears from the testimony that this man wasn’t violating any law [.] ” To support this position he relied mainly on our opinion in Viveros v. State, 828 S.W.2d 2 (Tex.Crim. App.1992) for the proposition that a reasonable suspicion of criminal conduct is always required to justify an involuntary detention, even if it is brief and relatively unintrusive. In reply the State did not deny that suspicion of a crime was required before Flores could lawfully stop him, but argued only that appellant’s erratic driving did in fact raise a reasonable suspicion that he was DWI.
A majority of the Court of Appeals agreed with the State. But although it cited our opinion in Viveros, evidently as controlling authority, it did not clearly hold that evidence of appellant’s erratic driving was sufficient to support a reasonable suspicion of criminal activity. Rather it held only that appellant’s driving created “a reasonable suspicion that some activity out of the ordinary was or had occurred.” Fox v. State, 900 S.W.2d 345, 347 (Tex.App.—Fort Worth 1995). Justice Livingston, writing in dissent, argued that the majority opinion gave insufficient weight to the rule of Viveros that suspicion of a crime is necessary, calling specific attention to the fact “Officer Flores simply never states any conclusion as to what her suspicion might have been.” Id. at 348.
On discretionary review, both parties have suggested that officer Flores might actually have suspected appellant of having a medical or mechanical difficulty and that he might be in need of assistance for that reason. Again relying on Viveros, appellant contends that such a belief, even if reasonable, would not justify the involuntary detention of appellant. He argues that only a reasonable suspicion of criminal conduct will authorize law enforcement officers to detain persons, even briefly, against their will. The State, however, maintains that, notwithstanding Viveros, the reasonableness of a detention for purposes of the Fourth Amendment may depend upon a variety of factors, and that an officer’s well-founded suspicion of a citizen’s need for help does justify a brief, relatively unintrusive stop to determine whether the officer can be *609of assistance to him. Because both parties called upon us to decide this question, we granted appellant’s petition for discretionary review to consider it.
But a majority of the Court now dismisses appellant’s petition on the ground that it presents a question never actually decided by the Court of Appeals. I agree, of course, that this Court has no authority in the exercise of its discretionary review power to consider questions not first decided by the intermediate appellate courts. Our subject-matter jurisdiction is limited, and we are no more at liberty to exceed it than are other courts of limited jurisdiction. But I do not agree that the question upon which we granted discretionary review was clearly not implicated by the lower court’s opinion in this case. Rather, it seems to me that the point of essential disagreement between the majority and dissenting justices in that court was implicitly focused on the issue whether police officers may temporarily stop a motorist for reasons other than suspicion of a crime.
Thus, while this case certainly does not present the so-called “community care taking” issue so well as did Bheinlander v. State, 918 S.W.2d 527 (Tex.Crim.App.1996), the issue is at least marginally implicated by the lower court’s analysis and competently argued in an adversarial context by the parties. Moreover, knowing nothing more now than we did then, we nevertheless granted discretionary review months ago specifically to decide the issue, and we put both parties to the considerable trouble of briefing and arguing this ease for that purpose. It is my opinion that, having made extensive commitments of our own resources and the resources of the parties, it is a mistake to abandon the process of law elaboration so near our stated goal. Were it really a question of this Court’s jurisdiction, we would have no choice. But because I am satisfied that the issue is properly before us, I cannot join the decision of my colleagues to dismiss this important case.